 1   Roger A. Colvin, Esq. (SBN 068773)
     Alvarez-Glasman & Colvin
 2   Attorneys at Law
     13181 Crossroads Parkway North
 3   Suite 400 – West Tower
     City of Industry, CA 91746
 4   Tel. (562) 699-5500 - Fax (562) 692-2244
 5   rcolvin@agclawfirm.com

 6   Attorneys for Defendants City of Chico,
     Sean Morgan, Matt Madden, Marcelo Escobedo,
 7   and Chico Police Department
 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10   MARK DAVID HERRERA          )             Case No. 2:18-cv-02749-TLN-DMC
                                 )
11               Plaintiff,      )             Assigned to the Honorable District Court
                                 )             Judge Troy L. Nunley
12         v.                    )
                                 )             ORDER GRANTING CHICO
13   SEAN MORGAN; CITY OF CHICO; )             DEFENDANTS’ REQUEST FOR PAGE
     MATT MADDEN; MARCELO        )             LIMIT INCREASE RE: MOTION FOR
14   ESCOBEDO; CHICO POLICE      )             SUMMARY JUDGMENT, OR, IN THE
     DEPARTMENT; and DOES 1      )             ALTERNATIVE, PARTIAL SUMMARY
15   through 10,                 )             JUDGMENT
                                 )
16               Defendants.     )             FAC Filed:       December 3, 2018
                                 )             Complaint Filed: October 11, 2018
17                               )
18         GOOD CAUSE appearing, the Court GRANTS Defendants, CITY OF
19   CHICO, SEAN MORGAN, MATT MADDEN, MARCELO ESCOBEDO, and
20   CHICO POLICE DEPARTMENT’S (“Collectively, the Chico Defendants”) request
21   for page limit increase concerning their forthcoming Motion for Summary
22   Judgment, or, in the alternative, Partial Summary Judgment. Chico Defendants’
23   Motion for Summary Judgment, or, in the alternative, Partial Summary Judgment
24   shall receive a ten (10) page limit increase, in addition to the regularly-afforded
25   twenty (20) pages, for a total of thirty (30) pages.
26         IT IS SO ORDERED.
27   Dated: February 5, 2020
28                                                          Troy L. Nunley
                                                            United States District Judge

                                                 1
